Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the unlabeled rectangular box(es) shown in the drawings should be provided with descriptive text labels (e.g. rectangular box on the right side of each of Figs. 3-4).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 8-13 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2016/0118409 A1 to Jin et al. (Jin) and U.S. Patent Application Publication No. US 2002/0196243 A1 to Morita.
As to claim 1, Jin discloses a gate driver on array (GOA) circuit layout (100) (Figs. 3-4, Par. 31), comprising: a plurality of driving thin-film transistor units (13) (Figs. 4-5, Pars. 12, 13, 31), wherein each of the driving thin-film transistor units (13) comprises a wiring side (horizontal side) and a capacitor side (vertical side) (Figs. 4-5, Pars. 31-32), and any two adjacent driving thin-film transistor units (13) are spaced apart (Figs. 4-6A, Pars. 31-32); and a plurality of first capacitor areas (14b section of 12) (Figs. 4-6A, Pars. 31-32), wherein each of the first capacitor areas (14b section of 12) is disposed between two adjacent capacitor sides (vertical sides) of the driving thin-film transistor units (13) (Figs. 4-5, Pars. 31-32).

Morita discloses two adjacent driving thin-film transistor units (Shift registers having  transistors(see Figs. 5, 7 and Par. 184) ; FFG1, FFG2, etc. ) connected in series with each other (Figs. 7, 9, Par. 216).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Jin with the teaching of Morita to supplied scan enable input/out signal to therefore synchronize the clock signals as suggested by Morita (Par. 216).
As to claim 2, Jin discloses the driving thin-film transistor units (13) are shaped as rectangles (Figs. 4-5, Par. 31), the wiring side is located on a short side of the rectangles (Figs. 4-6A, Pars. 31-32), and the capacitor side is located on a long side of the rectangles (Figs. 4-6A, Pars. 31-32).
As to claim 3, Jin discloses series wiring disposed on the wiring side of the driving thin-film transistor units (13) (Figs. 4-6A, Pars. 31-32), and any two of the adjacent driving thin-film transistor units are connected in series with each other through the series wiring (Figs. 4-6A, 9, Par. 41, see also Pars. 31-32).
As to claim 11, see claims 1 and 3.
As to claim 12, see claim 2. 
As to claim 4, Jin discloses each of the driving thin-film transistor units (13) comprises two channels (Figs. 4-6A, Pars. 31-32), a length direction of the channels is parallel with the capacitor side (vertical sides of 13) (Figs. 4-6A, Pars. 31-32), and a 
As to claim 13, see claim 4.
As to claim 8, Jin as modified discloses the driving thin-film transistor units (13) connected in series with each other (Jin’s Figs. 4-6A, Pars. 31-32, Morita’s Fig. 9, Par. 216) comprise driving thin-film transistor units (Jin’s 13) located at two ends of a series structure (Jin’s Figs. 4-6A, Pars. 31-32, Morita’s Fig. 9, Par. 216) and driving thin-film transistor units (Jin’s 13) located at a middle of the series structure (Jin’s Figs. 4-6A, Pars. 31-32, Morita’s Fig. 9, Par. 216), the driving thin-film transistor units located at the two ends of the series structure comprise one channel (Jin’s Figs. 4-6A, Pars. 31-32, Morita’s Fig. 9, Par. 216), and a length direction of the channel is parallel with the capacitor side (Jin’s Figs. 4-6A, Pars. 31-32).  It would have been obvious to one of ordinary skill in the art to have modified Jin with the teaching of Morita to supplied scan enable input/out signal to therefore synchronize the clock signals as suggested by Morita (Par. 216).
As to claim 17, see claim 8.
As to claim 9, Jin discloses each of the driving thin-film transistor units (13) comprises a source side and a drain side located on the wiring side (Figs. 4-6A, Pars. 31-32).  
As to claim 18, see claim 9.
As to claim 10, Jin discloses a plurality of second capacitor areas (12) (Figs. 4-6A, Pars. 31-32), wherein each of the second capacitor areas is disposed on the source 
As to claim 19, see claim 10.
Claim 5-7 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2016/0118409 A1 to Jin et al. (Jin) and U.S. Patent Application Publication No. US 2002/0196243 A1 to Morita; U.S. Patent Application Publication No. US 2007/0018630 A1 to Oehm.
As to claim 5, Jin does not expressly disclose the width of the two channels is adjustable.
Jin as modified discloses the width of the channels is adjustable (Pars. 18-19).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Jin with the teaching of Oehm to control the temperature of transistors as suggested by Oehm (Par. 7).
As to claim 14, see claim 5.
As to claim 6, Jin discloses each of the driving thin-film transistor units (13) comprises a source side and a drain side located on the wiring side (Figs. 4-6A, Pars. 31-32).  
As to claim 15, see claim 6.
As to claim 7, Jin discloses a plurality of second capacitor areas (12) (Figs. 4-6A, Pars. 31-32), wherein each of the second capacitor areas is disposed on the source side (Figs. 4-6A, Pars. 31-32) and is connected to the first capacitor areas through the source side (Figs. 4-6A, Pars. 31-32).
As to claim 16, see claim 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2015/0070616 A1 to Ogasawara et al. teaches a display device with bootstrap capacitor provided between the gate and the source of output transistor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARURAT SUTEERAWONGSA whose telephone number is (571)270-7361. The examiner can normally be reached Monday thru Thursday, 8:30AM to 6:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun Yi Lao can be reached on 571-272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/JARURAT SUTEERAWONGSA/Examiner, Art Unit 2692                                                                                                                                                                                                        

/LUNYI LAO/Supervisory Patent Examiner, Art Unit 2692